Citation Nr: 1234695	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an initial compensable rating for left shoulder dislocation status post left arthroscopic capsulorrhaphy.

4.  Entitlement to an initial compensable rating for left shoulder surgical scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to March 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is associated with the Virtual VA electronic record.  At the hearing, the Veteran raised a claim for service connection for tinnitus.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not before the Board.  The issue of service connection for tinnitus, therefore, is referred to the AOJ for appropriate action. 
The Board also notes that, in a February 2011 rating decision, the AOJ denied the Veteran's claim for service connection for sleep apnea.  In response, the Veteran filed a Notice of Disagreement (NOD) which was received by the AOJ, it appears, in May 2011.  The Veteran requested review by a Decision Review Officer (DRO) at that time.  In July 2011, the AOJ issued the Veteran a DRO process explanation letter informing the Veteran that a DRO would be reviewing his claim and that a Statement of the Case (SOC) would be issued if necessary.  Accordingly, no additional action is required by the Board at this time.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The disability evaluations assigned by the AOJ in the May 2009 rating decision are based, in part, on QTC examinations performed in January 2009, some 3 1/2 years ago.  At his April 2012 hearing, the Veteran testified that his service-connected bilateral hearing loss and service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy, had worsened.  In particular, the Veteran reported that, even with the use of his hearing aid, he continued to have problems hearing people in a group setting or when there was increased background noise.  The Veteran also reported that his left shoulder's range of motion was limited and that he couldn't lie on his left shoulder due to pressure and pain.  

In this case, the Veteran's reported symptoms concerning increased problems hearing and increased shoulder pressure and pain are susceptible to lay observation and thus support the occurrence of symptoms of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the Veteran's competent testimony regarding his current symptoms, the record, as it currently stands, does not adequately reveal the present state of the Veteran's service-connected bilateral hearing loss and service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy.  Where a veteran claims a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination to fulfill its duty to assist.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Therefore, the Veteran should be scheduled for VA audiological and orthopedic examinations to assess the present state of his service-connected bilateral hearing loss and his service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy.  

Additionally, in light of the need to remand for the above development and as the Veteran's service-connected left shoulder scars were also last evaluated some 3 1/2 years ago, the Board believes that a current evaluation of the Veteran's scars should be undertaken.  The Board is aware that the Veteran has not necessarily alleged that his scar symptomatology has worsened since the scars were last evaluated in January 2009.  At that time, evaluation of the scars did not reveal abnormal findings.  However, the Veteran alleges that he should have four service-connected scars associated with his left shoulder arthroscopic surgery and not three, the number reported by the AOJ in its May 2009 rating decision.  In particular, the Board notes that, during the January 2009 QTC examination, the examiner stated that, "There is a level scar present at the left shoulder, three arthroscopic port scars all measuring .1 by 0.5 centimeters[.]"  Based on the examiner's report, it would appear that there are three scars associated with the Veteran's left shoulder arthroscopic surgery.  However, it is unclear to the Board whether the "level scar" identified by the examiner is or is not also related in some way with the left shoulder arthroscopic surgery.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (which stipulates that the Board must rely on independent medical evidence to support its findings and must not rely on its own unsubstantiated medical conclusions).  

Further, the Board has reviewed the September 2008 Chesapeake General Hospital operation report associated with the Veteran's left shoulder arthroscopic surgery.  In particular, the report notes that, during the arthroscopic procedure, two portals were created anteriorly and a spinal needle was used to localize the entry.  Otherwise, it is unclear the number of scars that actually resulted from the left shoulder arthroscopic surgery.  Thus, the examiner should clarify on examination whether the Veteran has three or four scars (or more) related to his left shoulder arthroscopic surgery.  

Concerning the Veteran's claim for service connection for a right knee disability, the AOJ denied the Veteran's claim in May 2009 on the basis that the QTC examiner in January 2009 was unable to provide a diagnosis of a right knee disability.  The examiner noted in the report of examination that he could not provide a diagnosis because there was no pathology to render a diagnosis.  During his April 2012 hearing, however, the Veteran reported that his right knee ached when he stood or walked for 10 minutes or more.  The Board further notes that the Veteran's service treatment records reflect that he was diagnosed at one time with patellofemoral syndrome.  

The Board acknowledges that generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

[In Sanchez-Benitez, U.S. Court of Appeals for the Federal Circuit (Federal Circuit) did not reach the question of whether pain alone can constitute a compensable disability.  Indeed, in that case, the Federal Circuit stated that this was "an interesting, indeed perplexing, question," but did not reach it because the Board plausibly determined that the "free-standing" pain experienced by the veteran was not attributable to an in-service event or injury, meaning it could not be service connected.  Sanchez-Benitez, 259 F.3d at 1361-62.]

Since its decision in Sanchez-Benitez, the United States Court of Appeals for Veterans Claims (Court) has elaborated further on the issue of free-standing pain as a disability.  The Court has noted that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Court has also noted that pain in a particular joint could result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Thus, pain is only compensable as a disability if it causes functional loss.  Id at 36 (citing to 38 C.F.R. § 4.40).  

In this case, the QTC examiner in January 2009 noted the Veteran's report of experiencing fatigability and a lack of endurance in his right knee.  The examiner, however, later commented in the report that the Veteran had not reported experiencing any functional impairment in his right knee.  The examiner, in this instance, appears to have reported conflicting information concerning the Veteran's complaints.  

Therefore, in light of the Veteran's testimony concerning his right knee, the prior diagnosis for patellofemoral syndrome in service, and the Veteran's apparent report of experiencing functional loss/impairment in his right knee due to fatigability and a lack of endurance, the Board believes an additional medical examination would be beneficial to determine the nature and etiology of his right knee pain and to address possible functional loss/impairment associated with that pain.   

Finally, the Veteran should be invited to supplement the record on appeal with private or VA medical records that relate to any treatment he has received for his service-connected disabilities currently on appeal.  His Virtual VA electronic file does not currently reflect any private or VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any private or VA post-service treatment that the Veteran may have received for his hearing loss, for his left shoulder disability, for his left shoulder scars, and/or for his right knee condition.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be documented for the record.  See 38 C.F.R. § 3.159(e) (2011).  All such available records should otherwise be associated with the Veteran's Virtual VA electronic file.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects employment and daily living.  All indicated tests and studies should be accomplished and the examiner should provide a complete rational for all opinions expressed.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the nature and current level of severity of his service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy, and to evaluate the nature and etiology of his right knee pain.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

With regard to the service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy, the examiner should review the claims folder, including, in particular, the report of January 2009 QTC medical examination.  The examiner should elicit from the Veteran a detailed medical history regarding his service-connected disability.  

All pertinent left shoulder pathology should be annotated in the examination report.  Also, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  Tests of joint movement against varying resistance should also be performed.  The extent of any in coordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  In this regard, the examiner should answer the following,

a.  Is there additional functional impairment due to pain, weakened movement, excess fatigability, or in coordination on repeated use of the joint?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

b.  Is there functional impairment due to pain, weakened movement, excess fatigability, or in coordination during flare-ups?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

If it is not feasible for the examiner to answer the questions posed above (a. and b.), the examiner must provide a detailed explanation and rationale for why an answer could not be provided.  

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy results in marked interference with his employment or, in the alternative, the effect that this disability has on the Veteran's ability to obtain and to maintain gainful employment (without regard to any non service-connected disability or to the Veteran's age).  

With regard to the claim for service connection for a right knee disability, the examiner should review the claims folder, including, in particular, the report of January 2009 QTC medical examination.  The examiner should elicit a detailed medical history from the Veteran regarding his right knee.  

[In particular, the medical evidence reflects that during service, the Veteran incurred an eversion injury to the right knee in May 1994.  An assessment at that time was possible right knee sprain.  Service treatment records also reflect a diagnosis of right knee patellofemoral syndrome.  Post service, in a report of January 2009 QTC examination, the examiner noted there was a lack of right knee pathology to warrant a diagnosis.  Diagnostic testing of the right knee at that time was also negative.  Otherwise, the Veteran has testified of an aching pain in his right knee with walking or standing for more than 10 minutes.]  

The examiner should examine the Veteran's right knee, and all indicated tests should be conducted.  The reports of any such studies should be incorporated into the examination report.  Following his/her examination and any necessary testing, the examiner should identify whether the Veteran has a right knee disability.  

If a right knee disability is diagnosed, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent), that any diagnosed right knee disability had its clinical onset during service or is otherwise related to service.  

Complete rationale should be provided.  

4.  The Veteran should also be scheduled for an appropriate VA examination to determine the nature and current level of severity of his service-connected left shoulder scars.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All indicated testing should be conducted.  
The size and location of the Veteran's left shoulder scars-as well as all pertinent pathology associated with such scarring-should be noted in the examination report.  In particular, the examiner should comment on the number of surgical scars present that are associated with the Veteran's left shoulder arthroscopic surgical procedure.  The examiner should also comment on whether the scars are painful (tender), deep, superficial, linear or nonlinear, or unstable.  The examiner should describe any functional impairment caused by the left shoulder scars.  A complete rationale for any opinion must be provided.  

5.  Following the development above, readjudicate the issues on appeal-entitlement to service connection for a right knee disability, entitlement to an initial compensable rating for bilateral hearing loss, entitlement to an initial compensable rating for left shoulder dislocation status post left arthroscopic capsulorrhaphy, and entitlement to an initial compensable rating for left shoulder surgical scars.  If any of these benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

